S DISTRICT
                      TE           C
                    TA
                                              O
               S




11/4/11
                                               U
              ED




                                                RT




                                       ERED
                           O ORD
          UNIT




                   IT IS S
                                                    R NIA




                                           en
                                    d M. Ch
          NO




                                dwar
                        Judge E
                                                    FO
           RT




                                                LI




                   ER
              H




                                              A




                        N                       C
                                          F
                            D IS T IC T O
                                  R